Delaney, J. Claimant, John T. Nelson, seeks to recover under the provisions of the Workmen’s Compensation Act for the loss of his left index finger, as the result of an accident that arose out of and in the course of his employment in the Division of Printing. On January 23, 1951 at approximately 1:30 P.M., claimant, while trimming books, had his left index finger caught by a clamp, and severed by a trimming knife, resulting in the amputation of the terminal and middle phalanges of the left index finger. No jurisdictional question is raised. Respondent and claimant were operating under the Workmen’s Compensation Act. Respondent furnished medical, surgical and hospital care. The record consists of the complaint, Departmental Report, and stipulation filed in lieu of evidence. On the date of the accident claimant was 40 years of age, and had four dependent children under the age of eighteen. His earnings were $290.00 per month, and in the year immediately preceding the accident he earned $1,750.00. His compensation rate would, therefore, be $20.00 per week, and the injury having occurred subsequent to July 1, 1949, this must be increased 50%, making a compensation rate of $30.00 per week. Claimant is entitled to an award for three weeks temporary total disability, and forty weeks for the loss of his left index finger under Section 8, Paragraph (e) (2) of the Workmen’s Compensation Act, making a total award of $1,290.00. Claimant received full salary in the amount of $217.50, and this must be deducted from his award, making a net award of $1,072.50. An award is, therefore, entered in favor of claimant, John T. Nelson, in the amount of $1,072.50 to be paid to him as follows: $968.58, less overpayment for temporary compensation of $127.50, or $841.08, which has accrued, is payable forthwith; $231.42, is payable in weekly installments of $30.00 per week beginning on the 14th day of September, 1951 for a period of 7 weeks, with an additional final payment of $21.42. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees”.